                                            Case 5:20-cv-06542-LHK Document 14 Filed 01/28/21 Page 1 of 6




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12       SCOTT JOHNSON,                                    Case No. 20-CV-06542-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING PLAINTIFF’S EX
                                                                                             PARTE APPLICATION FOR A COURT
                                  14              v.                                         ORDER AUTHORIZING SERVICE BY
                                                                                             DELIVERY BY HAND TO THE
                                  15       UMBARGER LLC, et al.,                             CALIFORNIA SECRETARY OF
                                                                                             STATE
                                  16                    Defendants.

                                  17
                                  18           Plaintiff Scott Johnson (“Plaintiff”) filed this action alleging violations of the Americans
                                  19   with Disabilities Act (“ADA”) and Unruh Civil Rights Act against Defendants Umbarger LLC
                                  20   (“Umbarger”) and Does 1-10. ECF No. 1 (“Compl.”). Before the Court is Plaintiff’s motion for
                                  21   an ex parte application for a court order authorizing service to Defendant Umbarger by delivery by
                                  22   hand to the California Secretary of State. ECF No. 13 (“Mot.”).1 For the reasons discussed
                                  23   below, the Court GRANTS Plaintiff’s motion for service via the California Secretary of State.
                                  24
                                  25   1
                                         Plaintiff’s motion for alternative service contains a notice of motion paginated separately from
                                  26   the points and authorities in support of the motion. ECF No. 13 at 1–2. Civil Local Rule 7-2(b)
                                       provides that the notice of motion and points and authorities must be contained in one document
                                  27   with the same pagination.
                                                                                          1
                                  28   Case No. 20-CV-06542-LHK
                                       ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION FOR A COURT ORDER AUTHORIZING
                                       SERVICE BY DELIVERY BY HAND TO THE CALIFORNIA SECRETARY OF STATE
                                            Case 5:20-cv-06542-LHK Document 14 Filed 01/28/21 Page 2 of 6




                                       I.      FACTUAL AND PROCEDURAL BACKGROUND
                                   1
                                               Plaintiff is a resident of California. Compl. at ¶ 1. Defendant Umbarger is a California
                                   2
                                       Limited Liability Company. Id. at 1. Umbarger’s Statement of Information, filed with the
                                   3
                                       California Secretary of State, lists Daniel H. Smith Jr. as Umbarger’s agent for service of process.
                                   4
                                       ECF No. 13-3, at 2 (“Ex. 1”). Umbarger’s Statement of Information does not identify any other
                                   5
                                       officer or person authorized to accept service on behalf of Umbarger. Id. In the Statement of
                                   6
                                       Information, the address listed for service of process on Umbarger is the same address provided
                                   7
                                       for Umbarger’s entity address and mailing address: 4208 Chaboya Rd., San Jose, CA 95148. Id.
                                   8
                                               Plaintiff filed the instant case on September 18, 2020. See Compl. During September,
                                   9
                                       October, November, and December of 2020, Plaintiff’s process server made twelve attempts at
                                  10
                                       different times of the day and on different days of the week to serve Umbarger at the address listed
                                  11
                                       on Umbarger’s Statement of Information. See ECF No. 13-4, at 2, 5 (“Ex. 2”). The process server
                                  12
Northern District of California




                                       also mailed a copy of the complaint, summons, and notices and acknowledgements to Umbarger at
 United States District Court




                                  13
                                       the address provided on the Statement of Information, but no response has been returned. See
                                  14
                                       Mot. at 3; ECF No. 13-5 (“Ex. 3.”). Plaintiff’s process server next made service attempts at two
                                  15
                                       further addresses that Plaintiff’s research indicated were associated with Umbarger: 11621
                                  16
                                       Clayton Road, San Jose, CA 95127 and 6000 Hellyer Ave., Ste. 150, San Jose, CA 95138. Mot. at
                                  17
                                       3. In October and November of 2020, Plaintiff’s process server made five attempts at different
                                  18
                                       times of the day and on different days of the week to serve Umbarger at 11621 Clayton Road, San
                                  19
                                       Jose, CA 95127, but was unsuccessful. See Ex. 3 at 7. In November of 2020, Plaintiff’s process
                                  20
                                       server made one attempt to serve Umbarger at 6000 Hellyer Ave., Ste. 150, San Jose, CA 95138,
                                  21
                                       but Daniel H. Smith III told the process server that “Jr. is never around and is not apart of his
                                  22
                                       company.” Ex. 3 at 3. Finally, Plaintiff tried to call Umbarger at 15 different phone numbers
                                  23
                                       associated with Umbarger’s agent, but did not receive a response. See ECF No. 13-6, at 2.
                                  24
                                               On November 17, 2020, Plaintiff filed an administrative motion requesting an extension of
                                  25
                                       time to complete service on Defendant. ECF No. 11. On November 18, 2020, the Court granted
                                  26
                                       that motion and extended the deadline to complete service by 90 days. ECF No. 12. On
                                  27
                                                                                         2
                                  28   Case No. 20-CV-06542-LHK
                                       ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION FOR A COURT ORDER AUTHORIZING
                                       SERVICE BY DELIVERY BY HAND TO THE CALIFORNIA SECRETARY OF STATE
                                             Case 5:20-cv-06542-LHK Document 14 Filed 01/28/21 Page 3 of 6




                                   1   December 30, 2020, following Plaintiff’s unsuccessful attempts to serve Umbarger, Plaintiff filed

                                   2   the instant motion. ECF No. 13.

                                   3   II.      DISCUSSION
                                   4            In the instant motion, Plaintiff moves the Court to authorize alternative service on

                                   5   Umbarger via the California Secretary of State under California Corporations Code section

                                   6   1702(a). Id. at 4. Service of a complaint in federal court is governed by Federal Rule of Civil

                                   7   Procedure 4. Rule 4(h)(1)(A) provides that service on domestic corporations may be effectuated

                                   8   “in the manner prescribed by Rule 4(e)(1) for serving an individual.” Rule 4(e)(1) itself permits

                                   9   service “following state law for serving a summons in an action brought in courts of general

                                  10   jurisdiction in the state where the district court is located or where service is made.”

                                  11            The California Code of Civil Procedure provides for service on a domestic corporation to

                                  12   an agent designated for service of process by the corporation, or to an officer of the company. See
Northern District of California
 United States District Court




                                  13   Cal. Code Civ. Proc. § 416.10(a), (b). If a corporation’s designated agent “cannot with reasonable

                                  14   diligence be found at the address designated for personally delivering the process,” a “court may

                                  15   make an order that the service be made upon the corporation by delivering by hand to

                                  16   the Secretary of State . . . one copy of the process for each defendant to be served, together with a

                                  17   copy of the order authorizing such service.” Cal. Corp. Code § 1702(a); Floyd v. Saratoga

                                  18   Diagnostics, Inc., 2020 WL 4505547, at *4 (N.D. Cal. Aug. 5, 2020) (finding service under

                                  19   section 1702(a) appropriate after plaintiff exhausted alternative methods to effectuate service).

                                  20            Before issuing an order of this kind, the Court must be “shown by affidavit to the

                                  21   satisfaction of the court that process against a domestic corporation cannot be served with

                                  22   reasonable diligence” on the corporation’s agent according to California Code of Civil Procedure

                                  23   sections 415.10(a), 415.20(a), or 415.30(a) or upon the corporation according to sections

                                  24   416.10(a)–(c) and 416.20(a). Cal. Corp. Code § 1702(a). See, e.g., Freshko Produce Servs., Inc. v.

                                  25   ILA Prods., Inc., 2020 WL 2039049, at *3 (E.D. Cal. Apr. 28, 2020) (assessing whether plaintiff’s

                                  26   declarations show that service was not possible with reasonable diligence by each of the listed

                                  27
                                                                                          3
                                  28   Case No. 20-CV-06542-LHK
                                       ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION FOR A COURT ORDER AUTHORIZING
                                       SERVICE BY DELIVERY BY HAND TO THE CALIFORNIA SECRETARY OF STATE
                                          Case 5:20-cv-06542-LHK Document 14 Filed 01/28/21 Page 4 of 6




                                   1   methods); Gambord v. Westside Gas, Inc., 2017 WL 2774408, at *2–4 (N.D. Cal. June 26,

                                   2   2017) (same). Accordingly, the Court considers in turn whether Plaintiff has “shown by affidavit”

                                   3   that Umbarger “cannot be served with reasonable diligence” pursuant to California Code of Civil

                                   4   Procedure sections 415.10(a), 415.20(a), 415.30(a), 416.10(a), and 416.10(b). See Cal. Corp.

                                   5   Code § 1702(a). Sections 416.10(c) and 416.20(a) do not apply because Umbarger is not a bank,

                                   6   and Plaintiff does not allege that Umbarger has forfeited its charter or dissolved. Cal. Code Civ.

                                   7   Proc. §§ 416.10(c), 416.20(a). Thus, the Court need not reach those two sections.

                                   8          First, section 415.10(a) allows service by “personal delivery . . . to the person to be

                                   9   served.” Cal. Code Civ. Proc. § 415.10(a). The twelve attempts at service that Plaintiff has shown

                                  10   in the declaration of Plaintiff’s counsel and attached exhibits are sufficient to show that process

                                  11   cannot be accomplished with reasonable diligence by personal delivery to Smith Jr., Umbarger’s

                                  12   designated agent, at the address provided on Umbarger’s Statement of Information. Mot. at 3–4;
Northern District of California
 United States District Court




                                  13   ECF No. 13-2, at 3 (“Faythe Gutierrez Decl.”); Ex. 2 at 2, 5; see also Bein v. Brechtel-Jochim

                                  14   Grp., Inc., 6 Cal. App. 4th 1387, 1392 (1992) (finding that three attempts at service to defendant’s

                                  15   residence was sufficient to allow substitute service of process).

                                  16          Second, section 415.20(a) allows substitute service by leaving a copy of the complaint and

                                  17   summons at the office or home address of the person to be served “with the person who is

                                  18   apparently in charge thereof” and subsequently mailing the documents to the person to be served

                                  19   at the same address where the documents were left. Cal Code. Civ. Proc. § 415.20(a). Plaintiff

                                  20   attempted service at the address listed for Smith Jr. on Umbarger’s Statement of Interest. Mot. at

                                  21   3, Faythe Gutierrez Decl. at 3; Ex. 2 at 2–7. Plaintiff’s affidavits of non-service show that

                                  22   Plaintiff’s process server attempted service on twelve occasions at the address provided for

                                  23   service, and on each occasion was unable to speak with an occupant. Ex. 2 at 2, 5. Plaintiff’s

                                  24   process server also attempted service at two other addresses that Plaintiff’s research indicated

                                  25   could be associated with Defendant. See Faythe Gutierrez Decl. at 3; Ex. 2 at 3, 7. Plaintiff’s

                                  26   process server made five visits to 11621 Clayton Road, San Jose, CA 95127. Id. at 7. On the fifth

                                  27
                                                                                         4
                                  28   Case No. 20-CV-06542-LHK
                                       ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION FOR A COURT ORDER AUTHORIZING
                                       SERVICE BY DELIVERY BY HAND TO THE CALIFORNIA SECRETARY OF STATE
                                          Case 5:20-cv-06542-LHK Document 14 Filed 01/28/21 Page 5 of 6




                                   1   attempt, a male occupant told the process server that Smith Jr. did not reside there and was

                                   2   unknown to him. Id. Plaintiff’s process server also visited 6000 Hellyer Ave, Ste. 150, San Jose,

                                   3   CA 95138, and was told by Daniel H. Smith III that Smith Jr. “is never around and is not apart of

                                   4   his company.” Id. at 3. The Court is therefore satisfied that service under section 415.20(a) could

                                   5   not be accomplished through reasonable diligence in light of Plaintiff’s failure to locate “a person

                                   6   who is apparently in charge” at Smith Jr.’s office or home address.

                                   7          Third, section 415.30(a) allows service by mail with a return envelope, postage prepaid.

                                   8   Cal. Code Civ. Proc. § 415.30(a). Service is complete by this method when “a written

                                   9   acknowledgment of receipt of summons is executed, if such acknowledgment thereafter is

                                  10   returned to the sender.” Id. § 415.30(c). Plaintiff’s motion and declaration state that the summons

                                  11   and complaint were mailed to Smith Jr. at both the address listed for service by Umbarger in its

                                  12   Statement of Information and a second address associated with Smith Jr. See Mot. at 3; Faythe
Northern District of California
 United States District Court




                                  13   Gutierrez Decl. at 3; see also Ex. 3 at 2–4. As of the date of Plaintiff’s motion, no response had

                                  14   been received. Mot. at 3. The declaration of Plaintiff’s counsel therefore sufficiently shows that

                                  15   process cannot be served on Umbarger by this method of service with reasonable diligence.

                                  16          Fourth, section 416.10(a) allows service on a corporation through its agent. Cal. Code Civ.

                                  17   Proc. 416(a). As described above, Plaintiff’s affidavit of non-service demonstrates twelve

                                  18   unsuccessful attempts to serve Smith Jr., Umbarger’s agent for service of process. Mot. at 3–4;

                                  19   Faythe Gutierrez Decl. at 3; Ex. 2 at 2, 5. The declaration of Plaintiff’s counsel therefore

                                  20   demonstrates that process cannot be served on Umbarger by this method of service with

                                  21   reasonable diligence.

                                  22          Fifth, section 416.10(b) allows for service to be made on the “president, chief executive

                                  23   officer, or other head of the corporation, a vice president, a secretary or assistant secretary, a

                                  24   treasurer or assistant treasurer, a controller or chief financial officer, a general manager, or a

                                  25   person authorized by the corporation to receive service of process.” Cal. Code Civ. Proc. §

                                  26   416.10(b). Umbarger’s Statement of Information identifies no other officer, general manager, or

                                  27
                                                                                          5
                                  28   Case No. 20-CV-06542-LHK
                                       ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION FOR A COURT ORDER AUTHORIZING
                                       SERVICE BY DELIVERY BY HAND TO THE CALIFORNIA SECRETARY OF STATE
                                              Case 5:20-cv-06542-LHK Document 14 Filed 01/28/21 Page 6 of 6




                                   1   person authorized to receive service of process for Umbarger beyond Smith Jr. See Ex. 1 at 2. As

                                   2   such, Plaintiff’s twelve attempts to serve Smith Jr. show that process cannot be served on

                                   3   Umbarger by this method of service with reasonable diligence. See, e.g., Floyd v. Saratoga

                                   4   Diagnostics, Inc., 2020 WL 3035799, at *3 (N.D. Cal. June 5, 2020) (finding section 416.10

                                   5   satisfied when plaintiff was unable to serve the lone identified officer); Gambord, 2017 WL

                                   6   2774408, at *3 (same).

                                   7   III.      CONCLUSION
                                   8             For the foregoing reasons, the Court GRANTS Plaintiff’s motion to serve process on

                                   9   Umbarger via the California Secretary of State.

                                  10
                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 28, 2021

                                  14                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  15                                                     United States District Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                         6
                                  28   Case No. 20-CV-06542-LHK
                                       ORDER GRANTING PLAINTIFF’S EX PARTE APPLICATION FOR A COURT ORDER AUTHORIZING
                                       SERVICE BY DELIVERY BY HAND TO THE CALIFORNIA SECRETARY OF STATE
